WISE, Presiding Judge,
concurring specially.
Based on the Alabama Supreme Court’s holding in Ex parte Cobb, 708 So.2d 871, 877 (Ala.1996)(“the use of fists or other body parts cannot constitute the use of a ‘deadly weapon’ or ‘dangerous instrument’ ”), we were compelled to reverse McMillian’s conviction for first-degree domestic violence. However, McMillian’s acts were reprehensible, and this case demonstrates the type of injuries that can be inflicted when perpetrators use their body parts to injure their victims. Although those body parts would not be considered “deadly weapons” or “dangerous instruments” under the holding in Ex parte Cobb, they certainly can be, and frequently are, used to inflict serious physical injuries. Therefore, I again write specially to urge the Alabama Supreme Court to reconsider its holding in Ex parte Cobb that the use of body parts cannot constitute the use of a “deadly weapon” or a “dangerous instrument,.” See also Grider v. State, 766 So.2d 189, 198 (Ala.Crim.App.1999) (Baschab, J., concurring specially); Harris v. State, 717 So.2d 868, 868 (Ala.Crim.App.1997) (Ala.Crim.App.1997) (Long, P.J., concurring specially).